Citation Nr: 1527333	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-46 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid nodular disease, status post thyroidectomy, claimed as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Esq.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the Cleveland, Ohio RO.

In April 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his thyroid nodular disease is the result of in-service ionizing radiation exposure.  See, e.g., Veteran's statement dated September 2007.  
His participation in an accident response in Thule, Greenland, in 1968 following a plane crash ("Project Crusted Ice") and resultant exposure to radiation is confirmed.  See January 2013 Memorandum from the Department of the Air Force.  An April 2001 report from the Department of the Air Force notes that the highest estimated dose for any worker at that site was 11.57 rem, which can be considered an upper bound for exposure.  Furthermore, the Veteran's non-malignant thyroid nodular disease is considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), and first manifest in 2007, more than 5 years after exposure.  Therefore, pursuant to 38 C.F.R. § 3.311(b)(iii), the claims file must be forwarded to the Under Secretary for Benefits for consideration of whether the Veteran's thyroid disease resulted from ionizing radiation in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to VA's Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c).  

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

